DETAILED ACTION
Allowable Subject Matter
1.	Claims 1, 5-11 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “an electronic device comprising: a display; a memory; and a processor electrically connected with the display and the memory, wherein the processor is configured to: display a system button in a touch region of the display, in response to execution of an application based on a full screen mode, display an execution screen of the application without the system button, and while the execution screen of the application is displayed without displaying the system button: in response to detection of a user input through the touch region, determine whether the user input corresponds to a first input or a second input based on a sensing value associated with the user input, in response to a determination that the user input corresponds to the first input, execute a system function by means of the system button, and in response to a determination that the user input corresponds to the second input, execute an application function according to the user input on the touch region, wherein the sensing value comprises a first sensing value and a second sensing value, and when the first sensing value by a touch detector is detected and the second sensing value by a force detector is detected, the processor is configured to identify the user input as the first input based on the second sensing value.” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMEN W BOGALE/Examiner, Art Unit 2628                                                                                                                                                                                                        
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628